Chapman, C. J.
The policy is not expressed to be for the t enefit of any third person within the meaning of Gen. Sts. c. 58, § 62.* It was primarily intended to be for the benefit of *344the assured himself, being an endowment policy for the period of ten years. In case of his decease within that period, it was made, by its terms, payable “to his heirs or representatives.” Evidence of his oral declarations, made after he received it, are inadmissible to vary its construction. Nor are mere statements that it was intended for the benefit of his son sufficient to constitute a trust. Upon his death intestate within the ten years, his administrator, who is his personal representative, became entitled, by well settled principles of law, to collect the amount due, and hold it as part of the estate of the intestate.
An unpublished report of the case of Loos v. John Hancock Insurance Co., recently decided by the supreme court of Missouri, has been cited, in which a different construction of the word “representatives” was given. It was held that a child who was the sole heir of the assured was entitled to the money as against the administrator, on the ground that when it is intended that it shall go to the administrator the invariable language of policies is “to pay the said assured, his executors, administrators and assigns;” and that the changing of the language and use of terms of different expression clearly import that the money was intended for the benefit of the heirs or next of kin, and that it was not to be administered as assets by the executor or administrator. In the present case, the language habitually used by the company is not stated-; nor would evidence be admissible of the intent with which they used the language of the policy. The term “ representatives ” legally indicates administrators, and we cannot construe it as excluding them.

Judgment for the defendant.


 The material part of the Gen. Sts. c. 58, § 62, is as follows : “When a policy is effected by any person on his own life or on the life of another. *344expressed to be for the benefit of such other or his representatives, or a third person, the person for whose benefit it was made shall be entitled thereto against the crédito's and the representatives of the rerson effecting the same."’